IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : NO. 505
                                :
APPOINTMENTS TO THE MINOR COURT : MAGISTERIAL RULES DOCKET
RULES COMMITTEE                 :
                                :


                                        ORDER

PER CURIAM
         AND NOW, this 8th day of August, 2022, the Honorable Joffie C. Pittman, III,

Philadelphia, and the Honorable Karen E. Zucker, Montgomery County, are hereby

appointed as members of the Minor Court Rules Committee for a term of six years,

commencing October 1, 2022.